DETAILED ACTION
1.	Upon reconsideration, the Final Rejection mailed on October 30, 2020 is withdrawn.  The New Non-Final Rejection are set forth as follow:
Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims all appear to be included the offered languages that is unclear and/or vague to understand.  Languages are too convoluted and uses language structure which is difficult to understand.  It should be noted that the specification is similarly hard to understand.
Claim 1 recites the limitation of “the duration equal to…” [line 8] renders the claim indefinite; since it is not clear that what duration would be represented in this limitation [duration of electrical actuation time or duration of a closing process would be represented in this situation].
the injection quantity is able to be read from a three-dimensional map? 
Note: the injection quantity would have been well-known to be read by using the starting value of an actuation time [initial opening time of injector] and the detected duration [injecting time of injector].
Claim 1 recites the limitation of “detected duration…” renders the claim indefinite; since it is not clear that what would the detected duration is able to be represented?
Claim 1 recites the limitation of “…characteristic diagram…” [line 15] renders the claim indefinite; since it is not clear that what is the “characteristic diagram”?
Claim 2 recites “a further actuation of fuel injector” and “a further time duration of closing process” render the claim indefinite; since it is not clear that what is “a further actuation of fuel injector” or “a further time duration of closing process”?
Claim 3 recites the limitation of “the difference is greater than a predetermined threshold value” renders the claim indefinite; since it is not clear that how or by which way the difference is to be known as being greater than a predetermined threshold value? 
Similarly; claims 8 and 9 are rejected as the same discussions on claim 1.
	The Applicants are required to clarify or to revise the claimed feature.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Becker et al (US 2012/0239278 A1).  
	Regarding claim 1, Becker teaches method for actuating a fuel injector with a solenoid drive to obtain a predefined injection quantity [par. 0054 teaches desired fuel quantity Qsetpoint], the method comprising: setting a starting value (t12) of an electrical actuation duration time [topen to ts], the electrical actuation duration time representing a duration for which an electrical voltage [Figure 2 shows the activation time ET which corresponding the electrical actuation duration time] is applied to the solenoid drive [electromagnetic actuator (102, 104)], based at least in part on the predefined injection quantity (Gsetpoint) [Figure 4a]; actuating the fuel injector (100) with an electrical actuation pulse (t12) for the duration represented by the starting value [par. 0035 teaches times t12 that is necessary for the valve ball (105) to move out of its closed position to its open position]; detecting a duration of a closing process (t22) [graph 2 describes closing time t22 is determined], the duration [closing duration] equal to an amount of time required for the fuel injector (100) to physically close after an end of the electrical actuation pulse (at tET1) [par. 0036]; reading an injection quantity [actual fuel quantity Qactual] from a three-dimensional map using starting value [(topen), Figures 2-3] and the detected duration of closing process [(ts), Figure 2]; and determining a difference between injection quantity (Qactual) and predefined injection quantity (Qsetpoint) [Figures 4a-4c and pars. 8087, 0094]; and determining a corrected value of the actuation time on the basis of the determined difference [par. 0053] using a characteristic diagram [Figures 4a-4c described the reading fuel injection quantity on maps KF1 or KF2] representing a relationship between the electrical actuation time (ET), the time duration of the closing process (t22), and the injection quantity (Qactual); and using the corrected value to control further actuation of the fuel injector (100) [Figures 4a-4c and abstract].  
a three-dimensional map using starting value and the detected duration.
However, notes Figures 2 and 3, which would be easy to understand that the injection quantity is read by using the starting value and detected duration.  As such, the disclosure of Becker is considered to inherently possess the claimed limitation of reading the injection quantity from a three-dimensional map using starting value and the detected duration.  Insofar as this not explicitly stated, claim 1 is alternatively rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of mathematical engineering design because one skilled in this art is familiar to have read the injection quantity from a three-dimensional map using starting value and the detected duration for the purpose of improving the accuracy of fuel injection quantity for the fuel injection control apparatus and method.
Regarding claim 2, based on the USC 112 Rejection, the further injection quantity and further time duration of the closing process would be able equivalent to injection quantity and time duration of closing process as claimed in claim 1; therefore, claim 2 is rejected as discussed in claim 1.
Regarding claim 3, based on the USC 112 Rejection, the difference is greater than a predetermined threshold value would be not given any patentable weight; therefore, claim 2 is rejected as discussed in claim 1.
Regarding claim 4, see Figures 4A-4C.
Regarding claim 5, as discussed in claim 1; the actuation process of the fuel injector is carried out in a ballistic operating mode would be well-known in the art as being an obvious choice of design.
Regarding claims 6 and 7, as discussed in claim 5, the needle stroke for the fuel injector [claim 6] and the idle stroke for fuel injector [claim 7] would have been well-known  from the actuation time as shown in Becker [Figure 2].

	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571)272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on ((571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
March 25, 2021





/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 30, 2021